IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                            No. 01-20744


JASON S LAWS,
                                            Plaintiff-Appellant,

                               versus

SHERIFF OF HARRIS COUNTY; CHIEF OF SOUTH HOUSTON POLICE DEPARTMENT;
DETECTIVE DOE; ARRESTING OFFICER 1; ARRESTING OFFICER DOE 2,
                                          Defendants-Appellees.



          Appeal from the United States District Court
               For the Southern District of Texas


                           (H-01-CV-1045)
                            June 18, 2002

Before HIGGINBOTHAM, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Prisoner Jason S. Laws filed this pro se 42 U.S.C. § 1983

action alleging that the Sheriff of Harris County, the Chief of the

South Houston City Police Department, Detective Doe, Arresting

Officer Doe 1, and Arresting Officer Doe 2 violated his rights by

revoking his probation. Laws claims that while he was questioned

regarding a fight he was involved in, a police detective told him

that he wanted to cause Laws’s probation to be revoked and that he

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                  1
was going to charge Laws with kidnaping in order to have Laws’s

probation revoked. Laws was charged with aggravated kidnaping, and

the victim testified at his probation revocation hearing. His

probation was revoked, he was sentenced to 20 years confinement,

and the state dismissed the kidnaping charge. Laws complains of

false     arrest,        false    imprisonment,       malicious       prosecution,

constitutional deprivations, emotional distress, and intentional

infliction of emotional distress.

     The district court dismissed his suit sua sponte, concluding

that it was frivolous because Laws was challenging the revocation

of his probation. The district court found that Laws’s complaint

alleged    that    his    probation     had   been    revoked    because   of   the

aggravated kidnaping charge and claimed that the proceedings that

resulted    in    those    charges      constituted    malicious      prosecution.

Because the kidnaping charge was the basis for Laws’s revocation,

the court held that a successful malicious prosecution claim would

necessarily       imply    that   the    revocation     was     invalid.   Because

attacking the validity of probation proceedings calls into question

the fact and duration of confinement, the district court held that

Laws’s action was subject to the Supreme Court’s holding in Heck v.

Humphrey,1 which bars section 1983 claims for damages resulting

from an    allegedly       unconstitutional     conviction       or   imprisonment

unless and until the conviction is reversed, expunged, invalidated,


     1
         512 U.S. 477 (1994).

                                          2
or called into question by the issuance of a writ of habeas corpus.

Noting that Laws was in custody and did not allege any facts to

escape    the    Heck   bar,    the   district   court     concluded    that   his

complaint did not state a § 1983 cause of action and dismissed his

action with prejudice. Laws filed a motion to reconsider, which was

denied by the district court. He appeals, and we affirm as amended.

                                          I

     On appeal, Laws argues for the first time that his revocation

was not based upon the aggravated kidnaping charge, but upon

various other violations of the conditions of probation that he

deems to be “technical violations.” He claims that there was a plea

agreement whereby the kidnaping charge would be dismissed if he

pled guilty to the technical violations, although he does not

indicate whether or not he accepted the plea agreement.2 If Laws’s

probation was revoked based upon “technical violations” instead of

the aggravated kidnaping charge, he would escape the Heck bar

because    the    success      of   his   section   1983    action     would   not

demonstrate the invalidity of his probation revocation.

                                          II

     Laws claims that the district court did not permit him to

amend his complaint. We are obligated to construe Laws’s pro se




     2
       Laws does refer to “Exhibit A,” which purportedly indicates
the reasons why his probation was revoked, but there is no “Exhibit
A” in the record or filed with his brief.

                                          3
pleadings liberally,3 but Laws never filed a motion to amend his

complaint   and   it   is   impossible   to   construe   his   motion   for

reconsideration as a motion to amend his complaint, given that in

his motion for reconsideration Laws stated that the prosecutor

sought revocation based upon the aggravated kidnaping charge.

     Laws did not mention the “technical violations” until after

the district court cited Beck in its memorandum on dismissal. Until

that time, Laws had argued that his probation was revoked based

upon evidence of aggravated kidnaping, and his complaint explicitly

connected his section 1983 claims to the probation revocation. We

do not consider new evidence furnished for the first time on appeal

and may not consider facts that were not before the district court

at the time of the challenged ruling.4

     Accordingly, we do not consider the allegations raised for the

first time on appeal, and conclude that the district court did not

abuse its discretion in dismissing Laws’s claims.5 We amend the

judgment to dismiss without prejudice, however, to give Laws the

opportunity to file a new lawsuit if he knows facts sufficient to



     3
       Atchison v. Collins, 288 F.3d 177, 179 n.2 (5th Cir. 2002)
(noting the long-standing rule that pro se pleadings must be
construed liberally).
     4
       Theriot v. Parish of Jefferson, 185 F.3d 477, 491 n.26 (5th
Cir. 1999).
     5
       We review the dismissal of a prisoner’s complaint as
frivolous for abuse of discretion. Berry v. Brady, 192 F.3d 504,
507 (5th Cir. 1999).

                                    4
state a claim and avoid the Heck bar.

     Laws also argues that the district court abused its discretion

in dismissing his case as frivolous after it ordered him to pay a

partial filing fee, relying upon our decision in Grissom v. Scott.6

Grissom and the other cases cited by Laws were all decided before

28 U.S.C. § 1915(d) was amended by the Prison Litigation Reform

Act, which permits district courts to dismiss a prisoner’s in forma

pauperis complaint at any time despite the payment of a partial

filing fee. Laws filed his complaint after the effective date of

the PLRA, and his argument is without merit.

     For the foregoing reasons, we AFFIRM the district court's

dismissal but AMEND the judgment to dismiss without prejudice.




     6
         934 F.2d 656, 657 (5th Cir. 1991).

                                  5